Citation Nr: 1104431	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1960 to March 
1966.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his 
active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  Without 
deciding whether notice and development requirements have been 
satisfied, the Board is not precluded from adjudicating the 
Veteran's claims herein.  This is so because the Board is taking 
action favorable to the Veteran.  As such, this decision poses no 
risk of prejudice to the Veteran with respect to this claim.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from December 
1960 to March 1966.  In October 2002, the Veteran filed a claim 
to reopen the issue of entitlement to service connection for 
bilateral hearing loss.  After this claim was denied, the Veteran 
perfected an appeal.  In August 2008, the Board reopened and 
remanded the claim for further development, to include requesting 
the Veteran to provide a statement describing his post-service 
noise exposure and affording the Veteran a VA audiological 
examination.  The RO sent the Veteran a letter in September 2008 
requesting that he provide a description of his post-service 
noise exposure.  The Veteran submitted such a description that 
same month.  The Veteran was then afforded a VA audiological 
examination in October 2008.  As such, the Board finds that the 
RO substantially complied with the directives of the August 2008 
remand and, thus, a remand for curative actions is not warranted.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The claim has been 
remitted to the Board for further appellate review.

Service connection may be granted for disability due to a disease 
or injury, which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Upon enlistment in December 1960, the Veteran did not undergo 
audiological examination beyond whispered voice testing, which 
was 15/15, bilaterally.


A March 1963 re-enlistment report of medical history demonstrated 
that the Veteran denied "ear trouble" and characterized his 
health as "excellent."

In June 1965, the Veteran underwent an airborne training 
qualification examination, which included an evaluation of his 
puretone thresholds.  The results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.).  Further, a contemporaneous report of 
medical history demonstrated that the Veteran denied "ear 
trouble" and characterized his health as "good."  Ultimately, 
no diagnosis of bilateral hearing loss was rendered and the 
Veteran qualified for airborne training.

Upon service separation in March 1966, an audiological evaluation 
demonstrated puretone thresholds that mirrored those of the June 
1965 examination; no diagnosis of bilateral hearing loss was 
rendered.  Significantly, a contemporaneous report of medical 
history demonstrated that the Veteran denied "ear trouble" and 
hearing loss.

In March 1985, the Veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss, claiming the date 
of onset as sometime in 1966.  In May 1985, the Veteran stated 
that he noticed hearing loss at "high pitched levels," and felt 
that this could be due to inservice acoustic trauma.

Pursuant to the Veteran's March 1985 claim, he was afforded a VA 
audiological examination on May 20, 1985.  His puretone 
thresholds were determined to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
85
85
LEFT
10
15
10
75
80

The examiner also administered speech discrimination testing on 
which the Veteran scored 100 percent for his right ear, and 96 
percent for his left ear.  The Veteran underwent additional 
audiological testing the next day, which demonstrated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
85
LEFT
10
10
10
-
80
 
With respect to speech discrimination testing, the Veteran scored 
100 percent for his right ear, and 96 percent for his left ear.  
The diagnosis was "bilateral, very high frequency, sensory 
hearing loss."

In October and November 2002, the Veteran contended that his 
current bilateral hearing loss was a "direct result" of being 
in close proximity to an 81 millimeter mortar round explosion 
occurring in November 1965.

In January 2003, the Veteran's spouse submitted a statement 
wherein she stated that she and the Veteran had been married 
since 1967.  She also stated that the Veteran exhibited 
"definite hearing loss in certain noise ranges," which also 
affected his speech.  She then opined that the inservice mortar 
explosion "seems to be the factor after which" the Veteran's 
hearing loss became apparent.

In September 2005, the Veteran underwent an audiological 
examination that included an evaluation of his puretone 
thresholds.  The results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
95
90
LEFT
20
30
60
80
85

On speech recognition testing, the Veteran scored 96 percent for 
his right ear and 84 percent for his left ear.  During the 
examination, the Veteran reported that a mortar exploded 
approximately 10 yards away while serving in Vietnam.  He also 
asserted that he was exposed to only a "little noise" during 
his post-service occupation of Structural Steel Worker.  No 
diagnosis or etiological opinion was rendered.

In October 2005, impressions of the Veteran's ear were obtained 
so that hearing aids could be ordered.  The results of a 
September 2005 audiogram were reviewed.  The diagnosis was normal 
hearing through 1000 Hertz sloping to profound right ear 
sensorineural hearing loss, and normal left ear hearing through 
500 Hertz with a mild sloping to profound sensorineural hearing 
loss.  The Veteran reported that his current hearing loss was the 
result of inservice acoustic trauma, and denied any significant 
occupational noise exposure.  No etiological opinion was 
provided.

In September 2006, the Veteran stated that the mortar explosion 
occurred in November 1965 and that he received treatment at a 
field hospital.  

In March 2008, the Veteran's spouse submitted a statement in 
support of his claim.  Therein, she stated that she did not know 
the Veteran prior to his military service, but that they meet 
shortly after his service separation in 1966; they married the 
next year.  She asserted that the Veteran's hearing impairment 
was "very apparent."  She provided examples of how his 
bilateral hearing impairment affected his daily life, but noted 
that each of these occurred after their 1967 marriage.

In March 2008, the Veteran's sister-in-law submitted a statement 
in support of his claim.  She stated that she was the Veteran's 
neighbor prior to him enlisting.  During this period of time, she 
claimed that the Veteran showed no signs of hearing loss.  Upon 
his return, she noticed that the Veteran did not "readily join" 
conversations.  She initially assumed it was a "post-combat 
situation," but then stated that she "thinks" it was because 
he had a hearing impairment.

Also in March 2008, the Veteran's brother submitted a statement 
in support of the Veteran's claim.  He stated that he was 2 years 
older than the Veteran and that there was no evidence that the 
Veteran had a hearing problem prior to his enlistment.  The 
Veteran's brother claimed that the Veteran complained about 
hearing problems, left greater than right, after his service 
separation.  He also claimed that the Veteran felt as though the 
problem would improve with time.

In September 2008 and in January 2009, the Veteran provided 
detailed descriptions of this inservice and post-service noise 
exposure.  He asserted that he was exposed to noise associated 
with various small arms fire, mortars, grenades, helicopters, and 
trucks, all without the benefit of hearing protection.  He also 
claimed that he complained of hearing loss in 1963, but that no 
audiological examination was preformed, and that the examiner 
simply noted that the Veteran's eardrum was "ok."  Following 
his service separation, the Veteran asserted that he was a "lay-
out man" for a steel fabricator, transferring fabrication 
symbols from blueprints to pieces of structural steel.  He 
asserted that "machinery operations" were never conducted in 
his working environment.  He also asserted that he never 
participated in any recreational "noise-inducing" activities.

In October 2008, the Veteran underwent a VA audiological 
examination.  The examiner reviewed the Veteran's complaints and 
his military, occupational, and recreational noise exposure 
history.  Audiological testing demonstrated puretone threshold as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
100
100
LEFT
30
35
65
90
90

The diagnosis was normal hearing acuity sloping to profound 
sensorineural hearing loss, bilaterally.  The examiner then 
opined that the Veteran's hearing loss was not caused by or a 
result of military noise exposure.  In support of this opinion, 
the examiner pointed out that the March 1963, June 1965, and 
March 1966 examinations demonstrated normal hearing acuity at all 
tested frequencies.

In February 2009, R.S.P., D.O., submitted a statement 
demonstrating that the Veteran underwent an audiological 
evaluation in January 2009.  Puretone conduction threshold 
testing revealed sharply failing, bilateral sensorineural hearing 
loss reaching moderate to profound levels.  Speech test results 
were in "good agreement" with the puretone threshold results.  
Dr. R.S.P. then opined, 

Based on the case history and above findings, 
[the Veteran] as hearing losses of a degree 
[and] in [a] pattern common associated with 
intense noise exposure.  It is extremely 
likely that the hearing loss...that he is 
experiences [sic] is due to his military 
related intense noise exposure.

Records associated with the Veteran's claims file demonstrated 
that he was awarded a Combat Infantry Badge, Republic of Vietnam 
Gallantry Cross with Palm Unit, and a Purple Heart.  Further, 
according to his DD 214, the Veteran's Military Occupation was 
Infantry and Heavy Weapons.  As such, the Board concedes that the 
Veteran was exposed to inservice acoustic trauma.  

Additionally, the evidence of record clearly demonstrated a 
current diagnosis of bilateral hearing loss.  See Hickson, 12 
Vet. App. at 253; Pond, 12 Vet. App. at 346; 


McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the 
salient issue in this case is whether the Veteran's current 
bilateral hearing loss was incurred in or due to his active duty 
service, to include exposure to inservice acoustic trauma.

The VA examiner's October 2008 opinion addressed the Veteran's 
contentions and included a thorough review of this service 
treatment records and a contemporaneous clinical evaluation.  The 
examiner's negative etiological opinion was based on the 
Veteran's normal puretone thresholds throughout his active duty 
service.  Further, the Veteran denied experiencing hearing loss 
upon his service separation.  The examiner did not, however, 
address the various lay statements from the Veteran's spouse, 
sister-in-law, and brother, who each asserted that the Veteran's 
hearing was impaired upon his return from active duty service.  
Further, the examiner did not address the lack of post-service 
occupational or recreational noise exposure.

Dr. R.S.P.'s January and February 2009 opinions addressed the 
Veteran's contentions and included a thorough contemporaneous 
clinical evaluation, but did not discuss the inservice puretone 
thresholds or the Veteran's denial of hearing loss upon service 
separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(finding that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Dr. R.S.P. also 
discussed the degree and pattern of Veteran's bilateral hearing 
loss, finding that both were commonly associated with intense 
noise exposure.  When considered with the other evidence of 
record, the Board finds that Dr. R.S.P.'s opinions are the most 
probative evidence of record as to the etiology of the Veteran's 
current bilateral hearing loss.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  This is especially true given the competent and credible 
statements submitted by the Veteran's spouse, sister-in-law, and 
brother as to the onset of the Veteran's bilateral hearing loss.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, the Board finds the evidence is at least in 
equipoise and, as such, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


